Citation Nr: 0623223	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  04-20 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the appellant can be considered a claimant for 
entitlement to death benefits based on the service of the 
veteran.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, J.S., and E.K.



ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.  The veteran is deceased and the appellant 
seeks to establish her status as the surviving wife based on 
a common-law marriage.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 administrative decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  

In August 2004, the appellant testified before the 
undersigned Acting Veterans Law Judge at a Board hearing in 
Washington, DC.  Following the hearing, the appellant 
submitted additional evidence with a waiver of RO 
consideration.  Thus, the additional evidence will be 
considered in conjunction with this appeal pursuant to 
38 C.F.R. § 20.1304 (2005).


FINDINGS OF FACT

1.  The state of Alabama recognizes common-law marriages.

2.  The appellant lived with the veteran continuously from 
1973 to the date of the veteran's death; several short 
periods of separation were for the veteran to receive medical 
treatment.

3.  The appellant and veteran held themselves out to the 
public as husband and wife.

4.  The appellant and veteran established a valid marriage 
under the common law of the state of Alabama.


CONCLUSION OF LAW

The appellant is entitled to recognition as the surviving 
spouse of the deceased veteran for purposes of entitlement to 
death benefits.  38 U.S.C.A. §§ 101(3), 5107 (West 2002); 38 
C.F.R. §§ 3.1, 3.50, 3.52, 3.53, 3.205 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2005), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

The Board finds that the agency of original jurisdiction 
(AOJ) has substantially satisfied the duties to notify and 
assist, as required by the VCAA.  To the extent that there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with this case given 
the favorable outcome.  The AOJ will address any notice 
defect with respect to the other claim elements.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

II.  Laws and Regulations

Governing law provides that DIC and non-service connected 
death pension benefits may be paid to the surviving spouse of 
a veteran if certain requirements are met.  38 U.S.C.A. §§ 
1304, 1310, 1311, 1318, 1541 (West 2002).

Marriage means a marriage valid under the law of the place 
where the parties resided at the time of marriage, or the law 
of the place where the parties resided when the right to 
benefits accrued.  38 U.S.C.A. § 103(c) (West 2002); 38 
C.F.R. § 3.1(j) (2005).  

A "surviving spouse" is defined as a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse) and who has not remarried or (in cases not 
involving remarriage) has not since the death of the veteran 
lived with another person and held himself or herself out 
openly to the public to be the spouse of such other person.  
38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50 (2005).

Where an attempted marriage of a claimant to the veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if the marriage occurred 1 year 
or more before the veteran died or existed for any period of 
time if a child was born of the purported marriage or was 
born to them before such marriage, the claimant entered into 
the marriage without knowledge of the impediment, the 
claimant cohabited with the veteran continuously from the 
date of marriage to the date of his or her death as outlined 
in § 3.53, and no claim has been filed by a legal surviving 
spouse who has been found entitled to gratuitous death 
benefits other than accrued monthly benefits covering a 
period prior to the veteran's death.  38 U.S.C.A. § 103(a) 
(West 2002); 38 C.F.R. § 3.52 (2005).  

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. § 
3.53(a) (2005).  

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason which did not show an intent on the part of 
the surviving spouse to desert the veteran, the continuity of 
the cohabitation will not be considered as having been 
broken.  State laws will not control in determining questions 
of desertion; however, due weight will be given to findings 
of fact in court decisions made during the life of the 
veteran on issues subsequently involved in the application of 
this section.  38 C.F.R. § 3.53(b) (2005).

In cases involving alleged common-law marriages, there must 
be proof of a common-law marriage for the purpose of 
receiving VA benefits.  Supporting evidence of common-law 
marriage should include affidavits or certified statements of 
one or both of the parties to the marriage, if living, 
setting forth all of the facts and circumstances concerning 
the alleged marriage, such as the agreement between the 
parties at the beginning of their cohabitation, the period of 
cohabitation, places and dates of residences, and whether 
children were born as the result of the relationship.  This 
evidence should be supplemented by affidavits or certified 
statements from two or more persons who know as the result of 
personal observation the reputed relationship which existed 
between the parties to the alleged marriage including the 
periods of cohabitation, places of residences, whether the 
parties held themselves out as husband and wife, and whether 
they were generally accepted as such in the communities in 
which they lived.  38 C.F.R. § 3.205(a).

The state of Alabama acknowledges common-law marriages.  To 
establish a common-law marriage in Alabama, (1) there must be 
a present agreement or a mutual understanding to enter into 
the marriage relationship, (2) the parties must be legally 
capable of making the contract of marriage, and (3) there 
must follow cohabitation as man and wife and (4) a public 
recognition of that relationship.  Luther v. M&M Chem. Co., 
475 So. 2d 191 (Ala. Civ. App. 1985).

III.  Analysis

The appellant contends, in essence, that she and the veteran 
entered into a common-law marriage, as recognized by the 
state of Alabama.  She asserts that she had lived with the 
veteran continuously since about 1973 to the time of his 
death and that they had held themselves out to the public as 
husband and wife.  In support thereof, she has submitted 
statements from friends and family members, as well as other 
documents acknowledging her as the veteran's surviving 
spouse.  

The certificate of death reflects that the veteran was 
married and lists the appellant as the surviving spouse.  
Likewise, the autopsy report reflects that the appellant is 
the common-law wife of the decedent.  The appellant's claim 
for VA burial benefits also reflects her status as the 
veteran's wife.  Lastly, her claim for a United States flag 
for burial purposes also reflects her status as the veteran's 
wife, and the record reflects that the appellant was awarded 
a flag as indicated by a certificate honoring the veteran 
from the President that was sent to the appellant.  Thus, the 
appellant presented herself as the surviving spouse of the 
veteran since the time of his death.

A statement by E.K. reflects that she has known the appellant 
for over 10 years and that her son is married to the 
appellant's daughter.  She stated that she had always assumed 
that the appellant and veteran were married.  She also stated 
that the veteran had often referred to the appellant as his 
wife, and that they had introduced themselves as husband and 
wife.  Thus, the Board observes that E.K. believed that the 
appellant and veteran were married.

A statement by J.S. reflects that he has known the appellant 
since the 1950s.  He stated that she had married his best 
friend from high school but that the marriage ended in a 
divorce.  He stated that the appellant then married the 
veteran.  He added that he had assumed that a ceremonious 
marriage had taken place because the appellant had introduced 
the veteran to him as her husband.  He noted that the fact 
that the appellant retained her last name did not surprise 
him because she came from a prominent family and was proud of 
her name.  Lastly, he stated that, during his visits to her 
house while the veteran was hospitalized, several neighbors 
had asked about the status of the health of the appellant's 
husband.  Thus, the Board observes that J.S. believed that 
the appellant and veteran were married.  Further, he 
indicated that the appellant's neighbors also held the same 
belief.

In two statements, the veteran's mother stated that her son 
had continuously lived with the appellant as husband and wife 
since 1973 until the time of his death.  Thus, the Board 
observes that the veteran's own mother believed that the 
appellant and veteran were married.

In sum, the above evidence indicates that the appellant and 
veteran established a common-law marriage in the state of 
Alabama.

The Board notes that the record contains evidence allegedly 
submitted by the veteran that contradicts the above 
assertions.  An October 1987 application for VA benefits 
reflects that his wife died in May 1987 and that he has a 
son, T.O., born in November 1973.  A December 1987 income-net 
worth and employment statement reflects that he was widowed 
and that he has a son, T.O., born in November 1967.  A 
December 1987 application for VA benefits also reflects that 
he was widowed and that he has a son, T.O., born in November 
1974.  Lastly, a November 1990 improved pension eligibility 
verification report reflects that he was either never 
married, divorced, or widowed and that he has a dependent 
child.  

Initially, the Board notes the discrepancy in the veteran's 
reporting of the birth date of his only son.  The forms 
submitted by the veteran provide 3 different birth dates for 
the one son.  In this regard, the Board finds it unusual for 
a father to forget his only son's birth date.  Secondly, the 
Board notes that two of the above applications for VA 
benefits were based on a back disability.  Along with the 
references to the veteran's deceased wife, the application 
for a back disability will be discussed below in relation to 
VA medical records.

The veteran died in April 2001.  The autopsy report reflects 
that the veteran's height was 5 feet 11 inches and weight was 
176 pounds.  Similarly, his service separation examination 
report reflects that he was 6 feet and 160 pounds.  

However, VA medical records dated from October 1987 to 
November 1990 paint a different picture.  An October 1987 
treatment note from the Birmingham, Alabama, VA Medical 
Center (VAMC) reflects that he was 5 feet 7 inches and 239 
pounds.  A December 1987 treatment note reflects that he was 
status post back surgery, and that his home was in 
[redacted].  Another December 1987 treatment note 
reflects complaints of a broken back, that he was 5 feet 7 
inches, and that his home was in Cleveland, Tennessee.  
Lastly, a November 1990 treatment note from the Louisville, 
Kentucky, VAMC reflects that he was 270 pounds, down from 
320.

After review, the Board observes that the above VAMC records 
appear to refer to someone other than the veteran.  In this 
regard, the Board notes that the height and weight of the 
treated individual are significantly different from those 
reported at separation from service and at the time of his 
death.  Additionally, the individual was treated at various 
VAMCs and his home address was different even during the same 
month.  Lastly, the VAMC records document a back injury--
status post left laminectomy, L5-S1 exploration, and lamina 
mass fusion, L5-S1--for which the individual filed claims in 
December 1987.  The diagnosis was spondylolysis at L5.  
However, the autopsy report noted only that the veteran's 
vertebrae appeared to have normal density for age and the 
xiphoid process protruded in the anterior direction.  Thus, 
the VAMC records indicate treatment for someone other than 
the veteran.  Furthermore, the above applications for VA 
benefits, referencing a back disability, correspond to the 
VAMC records, which reflect someone who was 5 feet 7 inches 
and obese.  Thus, the applications appear to have been 
submitted by someone other than the veteran.  

The VAMC records also refer to the death of the veteran's 
wife.  An October 1987 treatment note from the Tuskegee, 
Alabama, VAMC reflects that his wife died in May 1987.  In 
addition, a November 1990 treatment note from the Louisville, 
Kentucky, VAMC reflects that his wife died in October 1990.  
After review, the Board observes that the above VAMC records 
appear to refer to someone other than the veteran.  In this 
regard, the above records indicate that the statements 
referring to a deceased wife were made by a man who was 5 
feet 7 inches and obese.  Thus, the statements appear to have 
been made by someone other than the veteran.  

Furthermore, at the Board hearing, the appellant, J.S., and 
E.K. testified that the veteran had been about 5 feet 10 
inches to 5 feet 11 inches and about 175 to 185 pounds.  The 
appellant also testified that the veteran had never been to 
Louisville, Kentucky, one of the places the alleged veteran 
reported as his home.  In addition, in one of her statements, 
the veteran's mother stated that her son had never been to 
Louisville, Kentucky.  Moreover, the record contains two VA 
letters to the alleged veteran addressed to Cleveland, 
Tennessee, that were returned as unknown and not deliverable 
as addressed.  The Board finds the above undeliverable mail 
supports the notion that someone other than the veteran had 
been communicating with VA and receiving treatment at the 
various VAMCs.  

Given the above, and resolving all reasonable doubt in favor 
of the appellant, the Board finds that the appellant and 
veteran established a valid marriage under the common law of 
the state of Alabama.  The appellant testified that the 
veteran moved in with her in 1973 after dating her for a 
period of time.  A divorce certificate for the veteran and 
his first wife was submitted and there is no evidence to 
contradict that the veteran and the appellant were legally 
capable of making the contract of marriage.  Furthermore, the 
Board finds that the requirement of continuous cohabitation 
has been met, based on the lay statements that were submitted 
and the appellant's testimony to the effect that the only two 
times she and the veteran were separated were those during 
which the veteran was hospitalized at VAMCs.  Finally, the 
couple were publicly recognized to be husband and wife by 
members of their respective families, friends, neighbors and 
others based on the evidence of record.  Thus, the appellant 
is entitled to recognition as the surviving spouse of the 
deceased veteran for purposes of VA benefits.


ORDER

Recognition as the surviving spouse of the deceased veteran 
for purposes of entitlement to death benefits is granted.




____________________________________________
SUSAN S. TOTH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


